Citation Nr: 1515005	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-31 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a foot disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 29 to December 18, 1970.

These matters initially came before the Board of Veterans' Appeals (Board) from August and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the August 2009 decision, the RO denied entitlement to service connection for a psychiatric disability.  In the November 2009 decision, the RO denied the Veteran's petition to reopen claims of service connection for hypertension and a foot disability.

In January 2012, the Board remanded these matters to schedule the Veteran for a Board hearing before a Veterans Law Judge.  The Veteran testified before the undersigned at a November 2012 videoconference hearing.  A transcript of the hearing has been associated with the record.

In January and December 2013, the Board remanded these matters for further development.

In July 2014, the Board denied the Veteran's petition to reopen a claim for service connection for hypertension, denied entitlement to service connection for a psychiatric disability and reopened and remanded the Veteran's claim for entitlement to service connection for a foot disability.


REMAND

The Veteran has contended that he has a foot disorder that began during service.  In July 2014, the Board reopened the claim for entitlement to service connection for a left foot disability and remanded it for a VA examination to determine whether he had a foot disorder, to include disorders of the skin, that began during or was related to service.  

The Veteran was afforded a VA skin disease examination in August 2014.  He reported that the onset of his skin disorder was in 1970, while on active duty.  The examiner found that he could not determine whether the Veteran has or had tinea pedis, because his skin was clear at the time of the examination.  However, the examiner found that the Veteran's reports that his feet itched terribly on the soles and that his skin cracked in the toe webs certainly suggested tinea pedis.  The Veteran had a few thickened toenails but the examiner found that they did not look like onychomycosis.  The Veteran reported that this began in basic training where people shared showers, and that he had an unknown cream given to him while he was in the military and Lotrimin since; however the medication did not help.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In this case, the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, on remand, an opinion should be obtained as to whether the Veteran currently has tinea pedis, even if it is intermittent.  In this regard, if an examination is necessary, effort should be made to schedule the examination when the skin disorder is active.  When there is a history of remission and recurrence of a condition, the Board is obligated to evaluate a condition during an active, rather than inactive phase.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The Board observes that in Ardison, the Court held that where fluctuating conditions escape detection on examination, VA must conduct an examination during the active stage of the disease.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the examiner who provided the August 2014 VA skin disease examination,  to determine the etiology of any skin disorder, in particular tinea pedis.  If the August 2014 VA examiner is unavailable, an addendum opinion should be obtained from a similarly qualified examiner.  

If further examination is necessary to render the required opinion, scheduled such an examination at a time when the skin disorder is in its active phase.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current skin disorder (meaning any skin disorder since September 2009, even if it has since resolved or occurs only intermittently) that had its onset in, was caused by or is etiologically related to any incident of active military service in 1970.  The examiner must address the Veteran's reports that he had tinea pedis that began in 1970 and was given cream to treat it.

The examiner must provide reasons for each opinion.   If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for a skin disorder of the left foot in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The medical reasons for accepting or rejecting the Veteran's reports of continuity of symptoms since service should be set forth in detail.

2.  If a benefit sought on appeal remains denied, the originating agency should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

